Case: 18-14925     Date Filed: 06/05/2019   Page: 1 of 4


                                                              [DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                 No. 18-14925
                             Non-Argument Calendar
                           ________________________

                   D.C. Docket No. 5:16-cv-00565-WTH-PRL

GARY ROBINSON,

                                                               Petitioner-Appellant,

                                        versus

FCC COLEMAN - USP II WARDEN,

                                                              Respondent-Appellee.

                           ________________________

                   Appeal from the United States District Court
                       for the Middle District of Florida
                         ________________________

                                   (June 5, 2019)

Before MARCUS, WILSON and HULL, Circuit Judges.

PER CURIAM:

      Gary Robinson, a pro se federal prisoner, appeals the district court’s denial of

his 28 U.S.C. § 2241 petition for habeas relief. Robinson argues that he was denied
               Case: 18-14925     Date Filed: 06/05/2019    Page: 2 of 4


due process concerning a disciplinary action that reduced his good conduct time,

thereby increasing the length of his imprisonment. After careful review, we affirm.

      When reviewing a district court’s denial of a § 2241 petition, we review the

district court’s findings of fact for clear error and questions of law de novo. Coloma

v. Holder, 445 F.3d 1282, 1284 (11th Cir. 2006). “Clear error is a highly deferential

standard of review.” Holton v. City of Thomasville Sch. Dist., 425 F.3d 1325, 1350

(11th Cir.2005). A factual finding is clearly erroneous when, although there is

evidence to support it, “the reviewing court on the entire evidence is left with the

definite and firm conviction that a mistake has been committed.” Id. (quotation

omitted). We may affirm the district court’s decision for any reason supported by

the record. United States v. Al–Arian, 514 F.3d 1184, 1189 (11th Cir. 2008).

      We’ve explained that “[d]etermining whether one was deprived of liberty

presents a unique challenge with prisoners, who are already deprived of their liberty

in the ordinary understanding of the word.” Kirby v. Siegelman, 195 F.3d 1285,

1290 (11th Cir. 1999). Procedural safeguards are demanded, however, if a prisoner

is subjected to a change in the conditions of confinement “so severe that it essentially

exceeds the sentence imposed by the court,” or if a prisoner is deprived of some

consistently bestowed benefit that “imposes atypical and significant hardship on the

inmate in relation to the ordinary incidents of prison life.” Id. at 1291 (quotation




                                           2
              Case: 18-14925     Date Filed: 06/05/2019   Page: 3 of 4


omitted). We’ve also said that the deprivation of good conduct time qualifies as an

“atypical and significant hardship.” Id.

      In Wolff v. McDonnell, the Supreme Court set out the hearing procedures that

must be satisfied to meet the standards of due process in the prison setting. 418 U.S.
539 (1974). According to Wolff, prisoners must receive: (1) written notice of the

charges against them at least 24 hours before the corresponding hearing; (2) an

opportunity to call witnesses and present documentary evidence, so long as doing so

is consistent with institutional safety and correctional goals; and (3) a written

statement by the factfinder outlining the evidence relied on and the reasons for the

disciplinary action. Id. at 563-67.

      Here, the district court did not err in denying Robinson’s § 2241 petition

because the undisputed facts reflect that prison officials afforded him due process

throughout his disciplinary proceeding. Specifically, Robinson received a copy of

his incident report, detailing the charges against him, almost three years before his

disciplinary hearing. Prison officials advised Robinson of his right to call witnesses

and present documentary evidence at the hearing, but he declined to do either.

Further, Robinson obtained the Disciplinary Hearing Officer’s written statement that

outlined the evidence relied upon and the reason for the disciplinary action. On this

record, prison officials afforded Robinson due process in connection with the




                                           3
               Case: 18-14925     Date Filed: 06/05/2019    Page: 4 of 4


hearing that led to his loss of good conduct time, and the district court did not err in

denying his § 2241 petition based on that finding. See id.

      AFFIRMED.




                                           4